DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 have been amended. Claims 1-15 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see page 1 (numbered page 10), filed March 22nd, 2022, with respect to Claim 11 have been fully considered and are persuasive.  The Claim Objection due to informality of Claim 11 has been withdrawn. 

Applicant’s arguments, see page 2 (numbered page 11), filed March 22nd, 2022, with respect to Claims 3, 6 and 13 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Rejection – Lack of Antecedent Basis of Claims 3, 6 and 13 has been withdrawn. 
The claims have been amended to now properly establish the terminology before referencing a component that had not been previously established. Further, the claims have been amended to remove the functional language that did not contain support from the specification and now discloses components that explicitly contain physical structure both in the claim language and as supported by the specification of the instant application. 

Applicant’s arguments, see pages 2-3 (numbered pages 11-12), filed March 22nd, 2022, with respect to Claims 1-2, 6-7 and 11-12 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1-2, 6-7 and 11-12 has been withdrawn. 
Further, the claim objections of dependent claims 3-5, 8-10 and 13-15 as being dependent on a rejected independent claim have also been withdrawn.

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 6 and 11 contain allowable subject matter previously disclosed in dependent claims 3, 8 and 13. The independent claims have been newly amended to recite further details regarding the prediction of LBA information that distinguish greatly from the existing prior art and applied reference. Specifically, these claims contain a process of recording information such as a predetermined quantity of target distances (“M”) between adjacent LBA’s and comparing it to a threshold value and recording said distance and a process ID as the abscissa and the ordinate of a two-dimensional coordinate. This abscissa and ordinate are then used to represent a corresponding target distance and a process ID parameter of the LBA associated with the target distance. Further, a number (“N”) of state machines are established based on the “M” two-dimensional coordinates and have training parameters applied in order to provide predictions by the SSD of subsequent LBA’s based on a distribution of LBA’s. This process of predicting LBA information contains steps and processes that are not taught by the existing prior art and are unique in the technological field. The claims are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                                                                                                                                                                                                                /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136